UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
HHS CAPITAL, LLC, et al., Case No. 1:lS-cv-732
Plaintiffs, Dlott, J.
Litkovitz, M.J'.
vs.
EQUITY MAX NETWORK, LLCj et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff initiated this action in state court to obtain an accounting of a joint venture and
assert a constructive trust over and quiet title to multiple parcels of real property located in
Hamilton County, Ohio.' (Doc. 2). This matter is before the Court on defendant Garrett
Stevenson’s motion for relief from judgment (Doc. 29).

As background, on November 19, 2018, the undersigned issued a Report and
Recommendation that plaintiffs motion to strike defendant Stevenson’s notice of removal be
granted and that this matter be dismissed from the docket of the Court and remanded to state
cour‘t. (Doc. 23). The undersigned held that there Was no basis for removal under diversity or
federal question jurisdiction (Id. at 2-4). The undersigned also determined that defendant
Stevenson’s notice of removal was untimely, he Was not authorized to remove the action without
the consent of the defendant LLCS, and he could not act on behalf of the defendant LLCs as a pro
se litigant (Id. at 4-6). On J'anuary 8, 2019, the District Judge overruled defendant Stevenson’s
objections and issued an Order adopting the Report and Recommendation. (Doc. 27). That same
day, the Clerk entered judgment dismissing the case from the docket of this Court and remanding

the case to state court. (Doc. 28).

 

l Plaintiff PCI LLC was substituted as a party plaintiff on June l, 2017. (See Doc. 3, Doc. 8 at 4).

On January 16, 2019, in addition to filing a notice of appeal with the Sixth Circuit,
defendant Stevenson filed the present motion for relief from judgment pursuant to Fed. R. Civ. P.
60(b). (Doc. 29). Defendant Stevenson alleges that “newly discovered evidence” exists.
Defendant Stevenson alleges plaintiffs counsel should not be able to litigate this matter because
he has not filed a foreign registration statement with the Attorney General under 28 U.S.C. § §
611 and 612, the Foreign Agents Registration Act. (Id. at 2).

Rule 60(b) provides for relief from judgment for the following reasons: (l) mistake,
inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable
diligence, could not have been discovered in time to move for a new trial under Rule 59(b); (3)
fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an
opposing party; (4) the judgment is void; (5) the judgment has been satisfied, released or
discharged; it is based on an earlier judgment that has been reversed or vacated; or applying it
prospectively is no longer equitable', or (6) any other reason that justifies relief. Fed. R. Civ. P.
60(b).

Defendant Stevenson has not alleged any facts which suggest that relief from the Court’s
January 8, 2019 judgment is warranted in this case. Moreover, the alleged “newly discovered
evidence” to which defendant Stevenson cites is wholly irrelevant to this matter. The Foreign
Agents Registration Act “prohibits people from acting as agents of foreign principals Without
filing true and complete registration statements with the Attorney General.” Dubose v. Charles,
No. 2:12-cv-971, 2013 WL 12284523, at *3 (S.D. Ohio May 29, 2013) (citing 22 U.S.C. §
612(a)). This Act is inapplicable to plaintiffs attorney in this case because plaintiff is not a
“foreign principal” as defined in 22 U.S.C. § 611(b). Accordingly, defendant Stevenson’s

motion for relief from judgment (Doc. 29) should be DENIED.

IT IS THEREFORE RECOMMENDED THAT:

Defendant Stevenson’s motion for relief from judgment (Doc. 29) be DENIED.

zant ga Ms@~@:/
Karen L. Litkovitz

United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

HHS CAPITAL, LLC, et al., Case No: 1:18-cv-732

Plaintiffs, Dlott, J.
Litkovitz, M.J.

VS.

EQUITY MAX NETWORK, LLC, et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendationsl This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcn`ption of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.Zd 947 (6th Cir. 1981).

